Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner is resubmitting a new Non-Final Rejection to further clarify and correct deficiencies of previous Non-Final rejection office action sent on 12/8/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the sampling rate is at least 75 Hz”, and the claim also recites “especially 100 Hz” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13-15, 17-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dixon et al (US 20170157396).
Regarding claim 1, Dixon discloses A control system for a movement reconstruction and/or restoration system for a patient (Fig. 5), comprising a sampling module configured and arranged to sample signals describing directly and/or indirectly motion at a sampling rate of at least 50Hz (section 0198, The controller was implemented on a personal computer running real-time control software QUARC, MATLAB/Simulink, Windows 7 at a sampling rate of 500 Hz); at least one stimulation system configured and arranged to provide stimulation for movement reconstruction and/or restoration to the patient (Fig. 5, section 0055, CL-FES unit comprises a stimulator and microcontroller); a prediction module 510 configured and arranged to provide a prediction of at least a next movement, especially movement stage and/or 
Concerning claim 2, Dixon discloses characterized in that the sampling rate is at least 75Hz, especially 100Hz (section 0198, the controller was implemented on a personal computer running real-time control software QUARC, MATLAB/Simulink, Windows 7 at a sampling rate of 500 Hz).
With respect to claim 3, Dixon discloses the control system is configured and arranged that is allows an overall latency budget, the latency budget being distributed to 
Regarding claim 5, Dixon discloses the subsystems include at least one of a sensor, a controller, a pulse generator, a sensor network, a programmer, a communication module (COM), a telemetry module (TEL) (Fig. 5).
Regarding claim 13, Dixon discloses the prediction module is connected directly and/or indirectly with at least one sensor and/or the sensor network and wherein the prediction module is configured and arranged to predict patient motion and/or movement on the basis of sensor input data, especially to manage and/or monitor latency of the control system in order to stay within an overall allowed latency budget (section 0082, If electromechanical delay is taken into account, the relation may be written as: F.sub.T(t−t.sub.τ)=η(q(t),{dot over (q)}(t))V(t−t.sub.τ) to capture the latency present between the application of stimulation and production of force).
Concerning claim 14, Dixon discloses the control system comprises a latency budget monitoring and/or management system, which is configured and arranged to monitor and manage the overall latency of the control system by monitoring and/or managing latency of subsystems of the control system, especially online and/or in real-time (section 0198, he controller was implemented on a personal computer running real-time control software (QUARC, MATLAB/Simulink, Windows 7) at a sampling rate of 500 Hz).

Regarding claim 17, Dixon discloses responsive to detecting motion at a sensor configured to detect an indication of movement at a region of a patient; sampling data from the sensor at a sampling module at a threshold sampling rate (section 0198, The controller was implemented on a personal computer running real-time control software QUARC, MATLAB/Simulink, Windows 7 at a sampling rate of 500 Hz); predicting a motion at the region of the patient by a prediction module 510 (section 0082, enable the muscle contraction to be considered under general dynamic conditions in the subsequent control development. The unknown, uncertain function η (t) can capture the dynamic characteristics of muscle recruitment, muscle force-length, and muscle force-velocity relationships, as well as active and passive characteristics); collecting the data from the sampling module and the prediction module at a controller 410, 510 configured to process the data (section 0054, CL-FES unit comprises a microcontroller, a stimulator, and a power supply. The power supply may supply power to the microcontroller and the stimulator, and may additionally supply power to sensors. The microcontroller receives body state information from sensors. Additionally, the microcontroller is configured to receive programming input from an external computer and to transmit data to the external computer. Though, in some embodiments, a connection to an external computer may be active while the device is in operation to enable the external computer to perform some or all of the control functions. The microcontroller can also send information to the stimulator, which transmits a stimulation signal to electrodes); and stimulating movement at the region of the patient by 
Concerning claim 18, Dixon discloses detecting motion at the sensor includes receiving three- dimensional accelerations, angular velocities, and orientations from an inertial measurement unit and wherein the inertial measurement unit includes an accelerometer and a gyroscope (section 0043, the hybrid orthotic device comprises one or more sensors. In certain cases, at least one of the sensors may be an 
With respect to claim 19, Dixon discloses sampling data at the sampling module includes obtaining data from the sensor at a minimum rate of 50 Hz (section 0198, the controller was implemented on a personal computer running real-time control software QUARC, MATLAB/Simulink, Windows 7 at a sampling rate of 500 Hz).
Regarding claim 20, Dixon discloses stimulating movement via the stimulation system includes electrically stimulating neurons by at least one of a central nervous system (CNS) stimulation system and a peripheral nervous system (PNS) stimulation system (Section 0149, t has been demonstrated that assisted cycling, where the rider pedals with external assistance at a rate greater than the preferred voluntary rate, yields greater improvements in motor and central nervous system function in people with PD when compared to voluntary cycling, and it has been suggested that the mechanism for these improvements may be the increased quantity and quality of intrinsic feedback during assisted cycling).
Claim Objections
Claims 4, 6-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792